DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, 10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10, 234, 635 to Fabian et al. (“US1”).
Regarding Claim 1, US1 describes a connector device (200, 300, see Figs 2-5B), comprising: a first connector part (200) including a first outer housing (201) and a first sub-assembly (203) accommodated in the first outer housing, the first sub-assembly having a first ferrule (207) and a first latch member (212) fastening the first sub-assembly to the first outer 
Regarding Claim 2, US1 describes the first connector part including a first sleeve (214) configured to accommodate a part of a first set of optical fibers (se Figs 5A-5B).
Regarding Claim 3, US1 describes the second connector part including a second sleeve configured to accommodate a part of a second set of optical fibers different from the first set of optical fibers (see Figs 5A-5B).
Regarding Claim 5, US1 describes the first outer housing has a locking device for locking and unlocking a coupling of the first outer housing to the first sub-assembly (see Figs 5A-5B).
Regarding Claim 6, US1 describes the first outer housing having a first fastening device and the second outer housing having a second fastening device, the first fastening device and the second fastening device configured for fastening the first outer housing to the second outer housing (shown in Fig 4).
Regarding Claim 9, US1 describes the first sub-assembly having a first sealing ring (210) sealing the first sub-assembly against the first outer housing.
Regarding Claim 10, US1 describes the second sub-assembly having a second sealing ring sealing the second sub-assembly against the second outer housing (see Figs 5A-5B).
Regarding Claim 14, US1 describes the first ferrule having a pair of guiding pins and the second ferrule has a pair of guiding holes (shown in Fig 2) corresponding to the guiding pins (shown in Fig 4).
Regarding Claim 15, US1 describes the first ferrule and the second ferrule each supporting ends of a plurality of optical fibers (see Fig 5A).
Regarding Claim 16, US1 describes the connector device configured for connecting one pair of optical cables to another pair of optical cables (see Fig 5B).
Regarding Claim 17, US1 describes the first sub-assembly having a third ferrule and the second sub-assembly having a fourth ferrule, and the first connector part has a third sleeve and the second connector part has a fourth sleeve (see Fig 5B).
Regarding Claim 18, US1 is silent as to whether the connector device provides a simplex data connection. However, the limitation of Claim 18 is directed to the intended use of the connector device. Such limitation shall only be given weight insofar as it imparts some structural limitation or capability to the pending device claim (see MPEP 2114 and 2173.05(g)). In this case, the connector device of US1 is capable of providing a simplex data communication when such data communication is carried via the optical fibers of the connection device. Therefore, the structure of US1 anticipates the limitations of Claim 18.
Claim 19 describes a method substantially embodied by the above-discussed device of Claim 1. Therefore, Claim 19 is rejected in view of US1 for substantially the same reasoning.
Regarding Claim 20, US1 describes partly guiding the first set of optical fibers through a first sleeve of the connector device and fastening the first sub-assembly to the first sleeve; and partly guiding the second set of optical fibers through a second sleeve of the connector device and fastening the second sub-assembly to the second sleeve (see Fogs 2-5B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 1, above.
Regarding Claim 4, US1 does not describe the first sleeve and/or the second sleeve comprising or consists of a silicone material. US1 does describe the first and second sleeves made of a heat shrinkable material (see Col 5 Ln 61-Col 6 Ln 10). Silicone is a well-known material used in heat shrinkable tubes, such as those used in US1. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use silicone for the material of the first and second sleeves of US1. The motivation for doing so would have been to combine prior art elements according to known methods to yield predictable results.
Regarding Claim 11, US1 does not describe the first sealing ring and/or the second sealing ring comprising or consists of a silicone material. US1 is silent as to the material of the In re Aller, 105 USPQ 233. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use silicone for the material of the first and second sealing rings of US1. The motivation for doing so would have been to combine prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 7, 8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 describe he first latch member having a longitudinal extension connecting the first sub-assembly to the first sleeve.
Claim 12 describes a plurality of guiding keys formed on surfaces of the first sub-assembly and a plurality of corresponding guiding grooves are formed in inner surfaces of the first outer housing.
Claim 13 describes a plurality of guiding keys formed on surfaces of the second sub-assembly and a plurality of corresponding guiding grooves are formed in inner surfaces of the second outer housing.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874